UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5013



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


STEWART LYNN OEHLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00015-LHT)


Submitted:   October 14, 2008             Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Wilson, GREEN & WILSON, P.A., New Bern, North Carolina,
for Appellant. Gretchen C.F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stewart Lynn Oehler appeals from his conviction for

conspiracy to manufacture and to possess with intent to distribute

methamphetamine. On appeal, Oehler asserts that the district court

erred by relying on the facts in the presentence report to satisfy

the factual basis for his guilty plea.          According to Oehler, the

lack of a specific overt act during the conspiracy time frame

rendered the factual basis insufficient.         We affirm.

           Federal Rule of Criminal Procedure 11(b)(3) requires that

the district court satisfy itself that there is a factual basis for

the plea prior to entering judgment.         However, because Oehler did

not move in district court to withdraw his guilty plea, his

challenge to the adequacy of the Rule 11 hearing is reviewed for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     A district court may find the factual basis for the

plea “from anything that appears on the record,” and the court may

defer its inquiry until sentencing. Id. at 531 (holding that court

may satisfy factual basis requirement by examining presentence

report).

           Here, Oehler stipulated that a factual basis existed and

agreed   that   the   evidence   in   the   presentence   report   could    be

accepted and established a factual basis for the plea.                     The

presentence report showed that, from 2001 until 2007, Oehler

assisted with several methamphetamine laboratories, teaching others


                                      2
how to manufacture methamphetamine. He also regularly manufactured

methamphetamine and distributed it to others in the organization.

This factual description, to which Oehler specifically agreed, was

sufficient to establish a factual basis for a conspiracy charge.

          Oehler finds fault in the fact that some of the specific

overt acts alleged in the presentence report took place at an

unspecified time between 2001 and 2002.       While the indictment

alleged that the conspiracy operated from “in or around January

2002," the conspiracy statute, 21 U.S.C. § 846 (2000), does not

require the Government to prove an overt act.      United States v.

Burns, 990 F.2d 1426, 1432 (4th Cir. 1993).      Moreover, although

some of the acts may have predated January 2002, the “in or around”

language in the indictment requires only proof of a date reasonably

near the specified date.   United States v. Queen, 132 F.3d 991, 999

(4th Cir. 1997).   We find that the district court did not plainly

err in determining that the presentence report contained sufficient

information supporting all the elements of the charge to which

Oehler pled guilty.

          Accordingly, we affirm Oehler’s conviction.   We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                  3